Exhibit 10.4
 
 
EQUITY AWARD AGREEMENT
 
THIS AGREEMENT (this “Agreement”) is made by and between Hampshire Group,
Limited (the “Company”), and Heath L. Golden (the “Grantee”), as of May 2, 2011
(the “Grant Date”).
 
RECITALS
 
WHEREAS, the Company desires to grant to the Grantee the equity awards described
herein (the “Award”); and
 
WHEREAS, the Award shall consist of a grant of restricted stock units and a
grant of options, in each case in accordance with the terms and subject to the
conditions set forth in this Agreement; and
 
WHEREAS, the Grantee has accepted the grant of the Award and hereby agrees to
the terms and conditions hereinafter stated.
 
NOW, THEREFORE, in consideration of the foregoing recitals and of the promises
and conditions herein contained, it is agreed as follows:
 
ARTICLE I

 
GRANT OF RESTRICTED STOCK UNITS
 
Section 1.1 - Grant of Restricted Stock Units.
 
The Company hereby grants the grantee 100,000 restricted stock units (“RSUs”) as
of the Grant Date.  Each RSU constitutes an unfunded and unsecured promise of
the Company to deliver (or cause to be delivered) to the Grantee upon
settlement, subject to the terms of this Agreement, one share of the Company’s
common stock, par value $0.10 per share (the “Stock”).  Until such settlement
and delivery, the Grantee has only the rights of a general unsecured creditor,
and no rights as a shareholder of the Company, provided that, whenever a normal
cash dividend is paid on shares of Stock, the Company shall credit to the
Grantee an amount of cash equal to the product of the per-share amount of the
dividend paid times the number of then unsettled RSUs.  Such credited amounts
shall be paid to the Grantee when and only to the extent the Stock underlying
the RSU is transferred to the Grantee in accordance with Section 1.2 hereof.
 
Section 1.2 - Vesting and Settlement.
 
Generally, provided that the Grantee has not undergone a termination of
employment with the Company (a “Termination”) prior to the applicable vesting
date:
 
(a)           one-third (1/3) of the RSUs shall vest on the Grant Date and shall
be settled on March 31, 2012;
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           one-third (1/3) of the RSUs shall vest on the first (1st)
anniversary of the Grant Date and shall be settled on September 30, 2012; and
 
(c)           one-third (1/3) of the RSUs shall vest and be settled on the
second (2nd) anniversary of the Grant Date.
 
Notwithstanding the foregoing, in the event of a Change in Control (as defined
in the Company’s 2009 Stock Incentive Plan (the “2009 Plan”)), one hundred
percent (100%) of the Grantee’s unvested RSUs shall become fully vested and all
unsettled RSUs shall be settled as of the date of the Change in Control.
 
Section 1.3 - Treatment of RSUs Upon Termination.
 
(a)           Upon the Grantee’s Termination for any reason, (i) all of the
Grantee’s vested but unsettled RSUs shall be settled upon the date of
Termination, (ii) vesting of the RSUs shall cease as of the date of Termination,
and (iii) any unvested or unsettled RSUs awarded herein shall immediately be
forfeited to the Company.  Neither the Grantee nor any of the Grantee’s
successors, heirs, assigns, or personal representatives shall thereafter have
any further rights or interests in such then-unvested or unsettled RSUs.
 
(b)           Notwithstanding the foregoing, the settlement hereunder of any
nonqualified deferred compensation (within the meaning of Section 409A (“Section
409A”) of the Internal Revenue Code of 1986 (the “Code”)) upon a Termination
shall be delayed until the Grantee has also undergone a “separation from
service” as defined in Treas. Reg. 1.409A-1(h), at which time such nonqualified
deferred compensation (calculated as of the date of the Grantee’s Termination)
shall be settled as if the Grantee had undergone such Termination (under the
same circumstances) on the date of his ultimate “separation from service.”
 
(c)           Any shares of Stock otherwise required to be delivered hereunder
to Grantee at any date as a result of the Grantee’s Termination shall be delayed
for such period of time as may be necessary to meet the requirements of Section
409A(a)(2)(B)(i) of the Code (the “Delay Period”).  On the first business day
following the expiration of the Delay Period, the Company shall deliver to
Grantee any shares of Stock delayed pursuant to the previous sentence.
 
ARTICLE II
 
GRANT OF OPTIONS
 
Section 2.1 - Grant of Options.
 
The Company hereby grants the Grantee options to purchase 100,000 shares of
Stock (the “Options”) at an exercise price equal to $[ ]1 per share of stock,
which is the Fair Market Value (as defined in the 2009 Plan) of the Stock on the
Grant Date.  The Options shall expire on the tenth (10th) anniversary of the
Grant Date (the “Expiration Date”), subject to earlier expiration in accordance
with Section 2.4.
 

--------------------------------------------------------------------------------

1           Insert closing price on the Grant Date.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 2.2 - Vesting.
 
Provided that the Grantee has not undergone a Termination prior to the
applicable vesting date, one-third (1/3) of the Options shall vest immediately
on the Grant Date, one-third (1/3) of the Options shall vest on the first (1st)
anniversary of the Grant Date, and one-third (1/3) of the Options shall vest on
the second (2nd) anniversary of the Grant Date; provided, however, that in the
event of a Change in Control, 100% of the unvested Options shall become fully
vested and exercisable as of the date of the Change in Control.
 
Section 2.3 - Exercise of Options.
 
To exercise a vested Option, the Grantee (or his authorized representative) must
give written notice to the Company, using the form of Option Exercise Notice
attached hereto as Exhibit A, stating the number of Options which he intends to
exercise.  The Company will issue the Stock with respect to which the Options
are exercised upon full payment of the shares of Stock, which may be made (i) in
immediately available funds in United States dollars, or by certified or bank
cashier’s check; (ii) by delivery of a notice of “net exercise” to the Company,
pursuant to which the Grantee shall receive the number of shares of Stock
underlying the Options so exercised reduced by the number of shares of Stock
equal to the aggregate exercise price of the Options divided by the Fair Market
Value (as defined below) on the date of exercise; (iii) by delivery of shares of
Stock having a value equal to the exercise price; or (iv) by any other means
approved by the Compensation Committee (the “Committee”) of the Board of
Directors of the Company (the “Board”).  Anything herein to the contrary
notwithstanding, if the Committee determines that any form of payment available
hereunder would be in violation of Section 402 of the Sarbanes-Oxley Act of
2002, such form of payment shall not be available.  Options shall be exercisable
in whole shares of Stock only.
 
Section 2.4 - Treatment of Options Upon Termination.
 
(a)           In the event of the Grantee’s Termination prior to the Expiration
Date of the Options for any reason other than (A) by the Company for Cause (as
defined in the 2009 Plan), or (B) by reason of the Grantee’s death or Disability
(as defined in the 2009 Plan), (i) all vesting with respect to the Options shall
cease, (ii) all unvested Options shall expire as of the date of such
Termination, and (iii) all vested Options shall remain exercisable until the
earlier of the Expiration Date and the date that is ninety (90) days after the
date of such Termination.
 
(b)           In the event of Grantee’s Termination prior to the Expiration Date
by reason of the Grantee’s death or Disability, (i) all vesting with respect to
the Options shall cease, (ii) all unvested Options shall expire as of the date
of such Termination, and (iii) all vested Options shall expire on the earlier of
the Expiration Date and the date that is twelve (12) months after the date of
such Termination.  In the event of the Grantee’s death, the Options shall remain
exercisable by the person or persons to whom the Grantee’s rights under the
Options pass by will or the applicable laws of descent and distribution until
their expiration, but only to the extent the Options were vested at the time of
such Termination due to death.
 
 
3

--------------------------------------------------------------------------------

 
 
(c)           In the event of the Grantee’s Termination prior to the Expiration
Date by the Company for Cause, all of the Options (whether or not vested) shall
immediately expire as of the date of such Termination.
 
ARTICLE III
 
ADJUSTMENTS FOR RECAPITALIZATION, MERGER, ETC.
 
Section 3.1 - Capitalization Adjustments.
 
The number of shares of Stock covered by this Award and the price per share
thereof shall be equitably and proportionally adjusted or substituted, as
determined by the Committee, as to the number, price, or kind of a share of
Stock or other consideration subject to the Award (i) in the event of changes in
the outstanding Stock or in the capital structure of the Company by reason of
stock dividends, stock splits, reverse stock splits, recapitalizations,
reorganizations, mergers, consolidations, combinations, exchanges, or other
relevant changes in capitalization occurring after the Grant Date (including any
Corporate Event, as defined below); (ii) in connection with any extraordinary
dividend declared and paid in respect of shares of Stock, whether payable in the
form of cash, stock, or any other form of consideration; or (iii) in the event
of any change in applicable laws that results in or could result in, in either
case, as determined by the Committee in its sole discretion, any substantial
dilution or enlargement of the rights granted to, or available for, the Grantee.
 
Section 3.2 - Corporate Events.
 
Notwithstanding the foregoing, in connection with (i) a merger or consolidation
involving the Company in which the Company is not the surviving corporation;
(ii) a merger or consolidation involving the Company in which the Company is the
surviving corporation but the holders of shares of Stock receive securities of
another corporation and/or other property, including cash; (iii) a Change in
Control; or (iv) the reorganization or liquidation of the Company (each, a
“Corporate Event”), the Committee may, in its discretion, provide for any one or
more of the following:
 
(a)           that the Award be assumed or substituted in connection with such
Corporate Event, in which case, the Award shall be subject to the adjustment set
forth in Section 3.1 above;
 
(b)           that the vesting of the Award shall be accelerated, subject to the
consummation of such Corporate Event;
 
(c)           that any vested and/or unvested portion of the Award be cancelled
as of the consummation of such Corporate Event, and that the Grantee will
receive a payment for any vested portion of such Award (including any portion of
the Award that would vest upon the Corporate Event but for such cancellation) so
cancelled based on the amount of the per-share consideration being paid for the
Stock in connection with such Corporate Event, less, in the case of the Options,
the applicable exercise price; provided, however, that the Grantee will only be
entitled to consideration in respect of the cancellation of the Options if the
per-share consideration less the applicable exercise price is greater than zero
(and to the extent the per-share consideration is less than or equal to the
applicable exercise price, the Options shall be cancelled for no consideration);
and
 
 
4

--------------------------------------------------------------------------------

 
 
(d)           that the Award (other than any portion of the Award that
represents “stock rights” within the meaning of Section 409A be replaced with a
cash incentive program that preserves the value of the portion of the Award so
replaced (determined as of the consummation of the Corporate Event), with
subsequent payment of cash incentives subject to the same vesting conditions as
applicable to the portion of the Award so replaced, and payment to be made
within thirty (30) days of the applicable vesting date.
 
Payments made pursuant to clause (c) above shall be made in cash or, in the sole
discretion of the Committee, in the form of such other consideration necessary
for the Grantee to receive property, cash, or securities (or any combination
thereof) as the Grantee would have been entitled to receive upon the occurrence
of the transaction if the Grantee had been, immediately prior to such
transaction, the holder of the number of shares of Stock covered by the Award at
such time (less any applicable exercise price).  In addition, in connection with
any Corporate Event, prior to any payment or adjustment contemplated under this
subsection (b), the Committee may require the Grantee to (i) represent and
warrant as to the unencumbered title to his Award, (ii) bear his pro rata share
of any post-closing indemnity obligations, and be subject to the same
post-closing purchase price adjustments, escrow terms, offset rights, holdback
terms, and similar conditions as the other holders of Stock; and (iii) deliver
customary transfer documentation as reasonably determined by the Committee.
 
Section 3.3 - Fractional Shares.
 
Any adjustment provided under this Article III may provide for the elimination
of any fractional share that might otherwise become subject to the Award.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
The Grantee hereby represents and warrants to the Company that:
 
(a)           The Grantee understands that the Stock has not been registered
under the Securities Act of 1933, as amended from time to time, and the rules
and regulations promulgated thereunder (the “Securities Act”), nor qualified
under any state securities laws, and that it is being offered and sold pursuant
to an exemption from such registration and qualification based in part upon the
Grantee’s representations contained herein; the Stock is being issued to Grantee
hereunder in reliance upon the exemption from such registration provided by
Section 4(2) of the Securities Act for transactions by an issuer not involving
any public offering, and in connection therewith, the Grantee acknowledges the
Grantee’s status as an “accredited investor” within the meaning of Rule 501
promulgated under the Securities Act;
 
(b)           The Grantee is an “accredited investor” as such term is defined in
Rule 501(a) of the Securities Act and has such knowledge and experience in
financial and business matters that the Grantee is capable of evaluating the
merits and risks of the investment contemplated by this Agreement; and the
Grantee is able to bear the economic risk of this investment in the Company
(including a complete loss of this investment);
 
 
5

--------------------------------------------------------------------------------

 
 
(c)           Except as specifically provided herein, the Grantee has no
contract, undertaking, understanding, agreement or arrangement, formal or
informal, with any person to sell, transfer or pledge all or any portion of his
Stock, and has no current plans to enter into any such contract, undertaking,
understanding, agreement or arrangement;
 
(d)           The Grantee has not seen, received, been presented with, or been
solicited by any leaflet, public promotional meeting, article or any other form
of advertising or general solicitation as to the Company’s sale to such Grantee
of his Stock;
 
(e)           The Grantee is familiar with the business and operations of the
Company and has been afforded full and complete access to the books, financial
statements, records, contracts, documents and other information concerning the
Company and its proposed activities, and has been afforded an opportunity to ask
such questions of the Company’s agents, accountants and other representatives
concerning the Company's proposed business, operations, financial condition,
assets, liabilities and other relevant matters as he has deemed necessary or
desirable, and has been given all such information as has been requested, in
order to evaluate the merits and risks of the investment contemplated herein;
 
(f)           The Grantee has been informed that the shares of Stock are
restricted securities under the Securities Act and may not be resold or
transferred unless the shares of Stock are first registered under the Federal
securities laws or unless an exemption from such registration is available; and
 
(g)           The Grantee is prepared to hold the shares of Stock for an
indefinite period and that the Grantee is aware that Rule 144 as promulgated
under the Securities Act, which exempts certain resales of restricted
securities, is not presently available to exempt the resale of the shares of
Stock from the registration requirements of the Securities Act.
 
ARTICLE V
 
MISCELLANEOUS
 
Section 5.1 - Withholding.
 
Upon the vesting, settlement, and/or exercise of the Award, the Grantee will be
required to satisfy, through deduction or withholding from any payment of any
kind otherwise due to the Grantee, or through such other arrangements as are
satisfactory to the Committee, the minimum amount of all Federal, state, and
local income and other taxes of any kind required or permitted to be withheld in
connection with such vesting, settlement, and/or exercise.  The Committee, in
its discretion, may permit shares of Stock to be used to satisfy tax withholding
requirements, and such shares shall be valued at their Fair Market Value as of
the settlement date of the Award; provided, however, that the aggregate Fair
Market Value of the number of shares of Stock that may be used to satisfy tax
withholding requirements may not exceed the minimum statutorily required
withholding amount with respect to such Award.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 5.2 - Certificates.
 
Any certificates representing the Stock delivered to the Grantee shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the rules, regulations, and other requirements of the
Securities and Exchange Commission (the “Commission”), any stock exchange upon
which such shares are listed, and any applicable federal or state laws, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions as the Committee deems
appropriate.
 
Section 5.3 - Governing Law.
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware other than its laws regarding conflicts of law (to the
extent that the application of the laws of another jurisdiction would be
required thereby).  The Company shall have final authority to interpret and
construe this Agreement and to make any and all determinations under them, and
its decision shall be binding and conclusive upon the Grantee and the Grantee’s
legal representative in respect of any questions arising under this Agreement.
 
Section 5.4 - Notices.
 
Any notice to be given under the terms of this Agreement shall be in writing and
addressed to the Company at 114 West 41st St., New York, New York 10036, and to
the Grantee at the Grantee’s home address as of the date of this Agreement or at
such other address as either party may hereafter designate in writing to the
other by like notice.
 
Section 5.5 - Delivery of Documents.
 
The Grantee agrees that the Company may deliver by email all documents relating
to the Award and all other documents that the Company is required to deliver to
its security Grantees (including, without limitation, disclosures that may be
required by the Commission).  The Grantee also agrees that the Company may
deliver these documents by posting them on a website maintained by the Company
or by a third party under contract with the Company.  If the Company posts these
documents on a website, it shall notify the Grantee by email or such other
reasonable manner as then determined by the Company.
 
Section 5.6 - Effect of Agreement.
 
Except as otherwise provided hereunder, this Agreement shall be binding upon and
shall inure to the benefit of any successor or successors of the Company.  This
Agreement shall only become effective and binding on the Company in the event
Grantee shall have executed and delivered this Agreement to the Company.
 
Section 5.7 - Use of Proceeds.
 
The proceeds received from the sale of Stock pursuant to the Award shall be used
for general corporate purposes.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 5.8 - Rights and Privileges as a Stockholder.
 
The Grantee shall not be entitled to the rights and privileges of stock
ownership in respect of shares of Stock that are subject to the Award hereunder
until such shares have been issued to the Grantee.
 
Section 5.9 - Compliance With Laws.
 
The obligation of the Company to deliver Stock upon vesting and/or exercise of
any portion of the Award shall be subject to all applicable laws, rules, and
regulations, and to such approvals by governmental agencies as may be
required.  Notwithstanding any terms or conditions of the Award to the contrary,
the Company shall be under no obligation to offer to sell or to sell, and shall
be prohibited from offering to sell or selling any shares of Stock pursuant to
the Award unless such shares have been properly registered for sale with the
Commission pursuant to the Securities Act or unless the Company has received an
opinion of counsel, satisfactory to the Company, that such shares may be offered
or sold without such registration pursuant to an available exemption therefrom
and the terms and conditions of such exemption have been fully complied
with.  The Company shall be under no obligation to register for sale or resale
under the Securities Act any of the shares of Stock to be offered or sold
pursuant to this Agreement or any shares of Stock issued upon exercise or
settlement of any portion of the Award.  If the shares of Stock offered for sale
or sold pursuant to this Agreement are offered or sold pursuant to an exemption
from registration under the Securities Act, the Company may restrict the
transfer of such shares and may legend the Stock certificates representing such
shares in such manner as it deems advisable to ensure the availability of any
such exemption.
 
Section 5.10 - Repricing of Awards Without Stockholder Approval.
 
The repricing of any portion of the Award upon the approval of the Board or the
Committee shall expressly be permitted without stockholder approval.  For this
purpose, a “repricing” means any of the following (or any other action that has
the same effect as any of the following): (i) changing the terms of any portion
of the Award to lower its exercise price (other than on account of capital
adjustments resulting from share splits, etc., as described in Section 3.1
hereof), (ii) any other action that is treated as “repricing” under generally
accepted accounting principals, and (iii) repurchasing for cash or canceling a
portion of the Award in exchange for another Award at a time when its exercise
price is greater than the Fair Market Value of the underlying Stock, unless the
cancellation and exchange occurs in connection with an event set forth in
Section 3.2 hereof.
 
Section 5.11 - Clawback or Recoupment Policy.
 
Notwithstanding anything contained herein to the contrary, the Award shall be
and remain subject to any incentive compensation clawback or recoupment policy
currently in effect or as may be adopted by the Board, and in each case, as may
be amended from time to time.  Any such policy adoption or amendment shall in no
event require the prior consent of the Grantee.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 5.12 - No Liability of Committee Members.
 
No member of the Committee shall be personally liable by reason of any contract
or other instrument executed by such member or on his behalf in his capacity as
a member of the Committee or for any mistake of judgment made in good faith, and
the Company shall indemnify and hold harmless each member of the Committee and
each other employee, officer, or director of the Company to whom any duty or
power relating to the grant of the Award may be allocated or delegated, against
all costs and expenses (including counsel fees) and liabilities (including sums
paid in settlement of a claim) arising out of any act or omission to act in
connection with the Award unless arising out of such person’s own fraud or
willful misconduct; provided, however, that approval of the Board shall be
required for the payment of any amount in settlement of a claim against any such
person.  The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled under the
Company’s certificate or articles of incorporation or by-laws, each as may be
amended from time to time, as a matter of law, or otherwise, or any power that
the Company may have to indemnify them or hold them harmless.
 
Section 5.13 - Payments Following Accidents or Illness.
 
If the Committee shall find that the Grantee is unable to care for his affairs
because of illness or accident or has died, then any payment due to the Grantee
or his estate (unless a prior claim therefor has been made by a duly appointed
legal representative) may, if the Committee so directs the Company, be paid to
his spouse, child, relative, an institution maintaining or having custody of
such person, or any other person deemed by the Committee to be a proper
recipient on behalf of the Grantee.  Any such payment shall be a complete
discharge of the liability of the Committee and the Company therefor.
 
Section 5.14 - Funding.
 
No provision of this Agreement shall require the Company, for the purpose of
satisfying any obligations under this Agreement, to purchase assets or place any
assets in a trust or other entity to which contributions are made or otherwise
to segregate any assets, nor shall the Company maintain separate bank accounts,
books, records, or other evidence of the existence of a segregated or separately
maintained or administered fund for such purposes.  The Grantee shall have no
rights under this Agreement other than as an unsecured general creditor of the
Company, except that insofar as he may have become entitled to payment of
additional compensation by performance of services, he shall have the same
rights as other employees under general law.
 
Section 5.15 - Reliance on Reports.
 
Each member of the Committee and each member of the Board shall be fully
justified in relying, acting or failing to act, and shall not be liable for
having so relied, acted, or failed to act in good faith, upon any report made by
the independent public accountant of the Company and any subsidiaries or
affiliates and upon any other information furnished in connection with this
Agreement by any person or persons other than such member.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 5.16 - Amendment.
 
The Board or the Committee, at any time, and from time to time, may amend the
terms of the Award; provided, however, that the Grantee’s rights to the Award
shall not be impaired by any such amendment unless the Grantee consents in
writing.  Notwithstanding the foregoing, subject to the limitations of
applicable law, if any, and without the Grantee’s consent, the Board or the
Committee may amend the terms of the Award if necessary to bring the Award into
compliance with Section 409A and Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued or amended after the Grant
Date.
 
Section 5.17 - No Right to Continued Employment.
 
The Grantee shall not have any claim or right to be selected for a grant of any
other Award.  Nothing in this Agreement shall be deemed to confer on the Grantee
any right to continued employment with the Company or any of its subsidiaries or
affiliates.
 
Section 5.18 - Entire Agreement.
 
Except as otherwise specified herein, this Agreement constitutes the entire
agreement of the parties with respect to the subject matter hereof and
supersedes in its entirety all prior undertakings, agreements, correspondence,
and term sheets of or between the Company and the Grantee with respect to the
subject matter hereof.
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by a duly authorized officer, and the Grantee has hereunto set the
Grantee’s hand on the date indicated below.
 

 
HAMPSHIRE GROUP, LIMITED
           
By:
/s/ Richard Mandell                  
Name:  Richard Mandell
     
Title:    Chairman of the Board
              /s/ Heath L. Golden       Heath L. Golden               Date: May
2, 2011  

 
 
11

--------------------------------------------------------------------------------

 
 
EXHIBIT A

__________ __, 20__


Hampshire Group, Limited
114 West 41st St.,
New York, New York 10036
Attn: [____________]


Re:  Notice of Exercise
 
1.
By delivery of this Notice of Exercise, I am irrevocably electing to exercise
options to purchase shares of Common Stock, par value $___ per share (“Shares”)
of Hampshire Group, Limited (the “Company”) granted to me by the Company.

 
2.
The number of Shares I wish to purchase by exercising my options is _________.

 
3.
The applicable purchase price (or exercise price) is $____ per Share, resulting
in an aggregate purchase price of $________ (the “Aggregate Purchase Price”).

 
4.
I am satisfying my obligation to pay the Aggregate Purchase Price by:

 
 
□
Delivering to the Company, with this Notice of Exercise, an amount equal to the
Aggregate Purchase Price in immediately available United States dollars, or by
certified or bank cashier’s check.

 
 
□
Authorizing the Company, through this Notice of Exercise, to effectuate a “net
exercise,” pursuant to which I will receive the number of Shares exercised (as
set forth in paragraph 2 above), reduced by the number of Shares equal to the
Aggregate Purchase Price divided by the fair market value per Share on the date
of exercise. I have attached to this Notice of Exercise the written
communication confirming the consent of the Committee to my use of the net
exercise procedure described herein.

 
5.
To satisfy the applicable withholding taxes:

 
 
□
I have enclosed an amount equal to the applicable withholding taxes in
immediately available United States dollars, or by certified or bank cashier’s
check.

 
 
□
I elect to have such amount satisfied by the use of Shares such that the number
of Shares I receive upon exercise will be reduced (or further reduced if net
exercise was chosen above) by a number of Shares with an aggregate fair market
value on the date of exercise equal to any federal, state, or local income or
other taxes required by law to be withheld by the Company.  I have attached to
this Notice of Exercise the written communication confirming the consent of the
Committee to my use of the withholding tax procedure described herein.

 
 
12

--------------------------------------------------------------------------------

 
 
6.
I hereby agree to be bound by all of the terms and conditions set forth in the
award agreement to which the options were granted under.  If I am not the person
to whom the options were granted by the Company, proof of my right to purchase
the Shares of the Company is enclosed.

 
7.
I have been advised to consult with any legal, tax or financial advisors I have
chosen in connection with the purchase of the Shares.

 
 
 

 Dated:                    *            (Optionee’s signature)    (Additional
signature, if necessary)                          (Print name)     (Print name)
                                             (Full address)       (Full address)
           

 
*       Each person in whose name Shares are to be registered must sign this
Notice of Exercise.  (If more than one name is listed, specify whether the
owners will hold the Shares as community property or as joint tenants with the
right of survivorship).
 


13


 